DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status
2.  The Amendment filed 7/14/22 has been entered.  Claims 1-11and 21-29 are pending and are rejected for the reasons set forth below. 

Claim Objections
3.  The claims are objected to because of the following informalities, and the following is suggested to overcome the informalities and to improve claim clarity, as best understood by the recited claim limitations: 
Claim 1 
A mobile device system comprising: 
… 
determining, with the online transaction processor, the first account associated with the first encoded data, wherein the first encoded data is dynamically linked to the first account with the mobile device system; 
… . 

Since claim 29 recites essentially the same limitation, please amend claim 29 in a similar manner as claim 1. 
Appropriate correction or clarification of these claims is requested. 

Claim Rejections - 35 USC §112
4. The following is a quotation of the first paragraph of 35 U.S.C. §112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention. 

5.  Claims 1-11and 21-29 are rejected under 35 U.S.C. §112(a) as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. 
Regarding claim 1, the following limitations appear to be insufficiently supported by the specification, as recited: 
A - displaying, in a first mobile application on the mobile device system, an interface for a peer-to-peer payment process, wherein the interface comprises a data scanning operation for machine-readable codes 
B - determining, with the online transaction processor, the first account associated with the first encoded data, wherein the first encoded data is dynamically linked to the first account with the system 
C - updating the interface for the peer-to-peer payment process for the first mobile application based on the first account, wherein the peer-to-peer payment process within the interface comprises an automatically loaded account identifier for the first account in the interface based on the first encoded data 
D - displaying within the interface of the first mobile application on the mobile device system, the first account identifier for the first account based on the first request 
Regarding limitation A, the recited function of displaying an interface in a first mobile application is not described in the specification.  The specification at various places describes that an application operating on a computing device, which may be a mobile phone, may provide an interface that is displayed on the computing device.  But, no support is found for the functionality as recited.  Additionally, there is no support for an interface, as recited, that includes a scanning operation as recited.  As best understood from the specification, an interface for the computing device may include a scan operation control element, such as a button or a touchscreen display element, that may be selected by a user to cause the computing device to perform a scan operation. (See e.g., Fig. 3 and Spec. ¶ 056)  But, there is no support for an interface that includes a “scan operation,” as claimed.  The computing device performs the scan operation, and not the interface. 
Regarding limitation B, since the recited function of “determining, with the online transaction processor, …” is required to be performed by the online transaction processor and not by a mobile device, and since the steps of this claim are to be accomplished by a single “mobile device system” (assumed by the Office to be a single mobile device of a user - see analysis for limitation D below), then it appears that the specification does not support a single mobile device performing the claimed functionality of this limitation B, as recited. 
	Regarding limitation C, as described in the specification, the recited function of loading an interface with the account identifier for the first account is performed by an online transaction processor and not by a “mobile device system,” as claimed in the beginning of the claim. (See e.g., Spec. ¶ 062) Additionally, the specification does not describe a P2P payment process operating within the interface, as claimed.  Such a process may be operating via an application operating on or within a computing device that may also cause the interface to be displayed on the computing device, but the process is not operating within the interface, as recited. (See e.g., Spec. ¶ 011) 
	Regarding limitation D, the specification describes a P2P payment process involving two separate computing devices (first device, second device), where each of those devices may be a mobile phone (i.e., a mobile computing device), where the first mobile device accomplished various functions such as performing a scan operation to obtain a QR code on a physical card to register the payment card and the QR code to an account associated with the first device. (See e.g., Fig. 4 and Spec. ¶ 060)  Thereafter, a second device performs a scan of the QR code which links the second device to the payment account, where account information/identifier is displayed on an interface of the second device. (See e.g., Fig. 4 and Spec. ¶¶ 061-062)  Therefore, the “mobile device system” of the claim cannot perform the functions of limitations C and D, as recited.  There is no support or description in the specification for a “mobile device system.”  As recited, it is assumed by the Office that such a term refers simply to a mobile device of a user.  As such, the specification does not appear to support a single mobile device performing all the limitations of claim 1 as recited.  It would take a second such “mobile computing system” (i.e., a second mobile device of a second user) to perform the functions of limitations C and D, although the first “mobile computing system” (i.e., a first mobile device of a first user) could carry out other (but not all) limitations of the claim. 

Since claim 29 is substantially directed to the subject matter of claim 1 and therefore have the essentially same issues as claim 1, claim 29 is rejected for the grounds and rationale used to reject claim 1. 
Claim 21 is substantially directed to the recited functionality of claim 1 and therefore have the essentially same issues as claim 1.  However, this claim recites a single “mobile device” and a “first mobile application” on the mobile device.  Therefore, the arguments for the rejection of claim 1 is modified here such that the claimed functionality of the similar limitation of this claim 21 as those of claim 1 cannot be accomplished by a single mobile device and a single mobile device application for that device for the reasons regarding those similar limitations A, B, C and D as described in the rejection of claim 1 based on those limitations A, B, C and D. 
	Since claims 2-11 and 22-28 include the respective limitations of claims 1, 21 or 29 since they depend therefrom, these claims are rejected for the grounds and rationale used to reject claims 1, 21 and 29. 
Appropriate correction or clarification of these claims is required.  No new matter may be added. 

6.  The following is a quotation of 35 U.S.C. §112(b):
(b)  CONCLUSION —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 

7.  Claims 21-28 are rejected under 35 U.S.C. §112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. 
	Regarding claim 21, it is unclear in the limitation “determining, with the online transaction processor, the first account associated with the first encoded data, wherein the first encoded data is dynamically linked to the first account with the system” what is being referred to by the recited term “the system.”  For example, does this reference refer back to the “mobile device” recited in the beginning of the claim, or does it refer to another “system” entirely?  It is unclear, and therefore the scope of the claim is indefinite. 
	Since claims 22-28 include the respective limitations of claim 21 since they depend therefrom, these claims are rejected for the grounds and rationale used to reject claim 21. 
Appropriate correction or clarification of these claims is required.  No new matter may be added.  

Claim Rejections - 35 USC §101
8. 35 U.S.C. §101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

9.  Claims 1-11and 21-29 are rejected under 35 U.S.C. §101 because the claimed invention is directed to non-statutory subject matter. 
In sum, claims 1-11and 21-29 are rejected under 35 U.S.C. §101 because the claimed invention recites and is directed to a judicial exception to patentability (i.e., a law of nature, a natural phenomenon, or an abstract idea) and does not include an inventive concept that is “significantly more” than the judicial exception under the January 2019 and October 2019 patentable subject matter eligibility guidance (2019 PEG) analysis which follows. 
	Under the 2019 PEG step 1 analysis, it must first be determined whether the claims are directed to one of the four statutory categories of invention (i.e., process, machine, manufacture, or composition of matter).  Applying step 1 of the analysis for patentable subject matter to the claims, it is determined that the claims are directed to the statutory category of a process (claims 21-28), a machine (claims 1-11) and a manufacture (claim 29); where the machine and the manufacture are substantially directed to the subject matter of the process. (See e.g., MPEP §2106.03)  Therefore, we proceed to step 2A, Prong 1. 
Under the 2019 PEG step 2A, Prong 1 analysis, it must be determined whether the claims recite an abstract idea that falls within one or more designated categories of patent ineligible subject matter (i.e., organizing human activity, mathematical concepts, and mental processes) that amount to a judicial exception to patentability.  Here, the independent claims, at their core, recite the abstract idea of: 
receiving, … , a first scan of a first machine-readable code on a first physical card … , wherein the first scan initiates a first request to load a first account identifier for a first account associated with the first physical card to the first mobile application; 
determining first encoded data in the first machine-readable code based on the first scan; 
determining, based on the first encoded data, an online transaction processor associated with the first machine-readable code; 
fetching, … , account data for the first account using the first encoded data; and 
determining, … , the first account associated with the first encoded data, wherein the first encoded data is dynamically linked to the first account … . 
Here, the recited abstract idea falls within one or more of the three enumerated 2019 PEG categories of patent ineligible subject matter, to wit: certain methods of organizing human activity, which includes fundamental economic practices or principles and/or commercial interactions (e.g., processing/facilitating a financial transaction, including a purchase transaction, and including obtaining data regarding the transaction from a scan of encoded data (e.g., a QR code) associated with a payment card, where the encoded data is decoded and is displayed and is linked via an identifier of the encoded data to an account associated with a user).  
Under the 2019 PEG step 2A, Prong 2 analysis, the identified abstract idea to which the independent claim(s) is/are directed does not include limitations or additional elements that integrate the abstract idea into a practical application, since the recited features of the abstract idea are being applied on a computer or other computing device or a network, or via software programming, that is simply being used as a tool (“apply it”) to implement the abstract idea. (See e.g., MPEP §2106.05(f)). 
The independent claims also recite insignificant extra-solution activity that is beyond the recited abstract idea of the independent claims, which is a function typically performed by one or more of the computing and/or display “additional elements” recited by the claims at a high degree of generality and described below in the Step 2B analysis. (i.e., displaying … an interface for a peer-to-peer payment process … ; updating the interface … based on the first account, wherein the … interface comprises an automatically loaded account identifier for the first account in the interface based on the first encoded data; and displaying within the interface … the first account identifier for the first account based on the first request. ”) (See e.g., MPEP §2106.05(g))  Both of these limitations are simply display operations for display various data on a displayed interface of a computing device. 
The dependent claims simply further refine and limit the abstract idea recited by the independent claims, from which these claims respectively directly or indirectly depend, where the abstract idea is described above. 
Claims 2-4 and 22-24 simply further refine the abstract idea by requiring additional transaction processing steps regarding receiving another transaction processing request for a second financial account, authenticating the second account, and then processing the transaction, and displaying an account identifier, which are simply additional refinements for processing the transaction of the abstract idea, and such additional steps do not add any element or feature that provides a technological solution to a technological problem or technologically improves any element used to carry out the abstract idea (i.e., there is no provision of an integration of the recited abstract idea into a practical application for Step 2B) or include an element or feature that is significantly more than the recited abstract idea (i.e., a technological inventive concept under Step 2B).  (See MPEP § 2106.05) 
Claims 5-6 and 25-26 simply further refine the abstract idea by requiring additional transaction processing steps regarding receiving additional encoded account information associated with encoded information associated with a payment card regarding an account associated with the transaction (via scanning or otherwise) and linking the account information to the card information, and where the linking may be accomplished in an enrollment/registration of the account, which are simply additional refinements for processing the transaction of the abstract idea, and such additional steps do not add any element or feature that provides a technological solution to a technological problem or technologically improves any element used to carry out the abstract idea (i.e., there is no provision of an integration of the recited abstract idea into a practical application for Step 2B) or include an element or feature that is significantly more than the recited abstract idea (i.e., a technological inventive concept under Step 2B).  (See MPEP § 2106.05) 
Claims 7 and 27 simply further refine the abstract idea by requiring additional transaction processing steps regarding receiving additional encoded information associated with an additional payment card used to identify a second account associated with the second card and linking the second account to the additional encoded card information of the second card and displaying information related to that second account, which are simply additional refinements for processing the transaction of the abstract idea, and such additional steps do not add any element or feature that provides a technological solution to a technological problem or technologically improves any element used to carry out the abstract idea (i.e., there is no provision of an integration of the recited abstract idea into a practical application for Step 2B) or include an element or feature that is significantly more than the recited abstract idea (i.e., a technological inventive concept under Step 2B).  (See MPEP § 2106.05) 
Claims 8 and 28 simply further refine the abstract idea by requiring additional transaction processing steps regarding determining a timestamp for the first scan of payment card encoded data and displaying same, which are simply additional refinements for obtaining additional data associated with processing the transaction of the abstract idea, and such additional steps do not add any element or feature that provides a technological solution to a technological problem or technologically improves any element used to carry out the abstract idea (i.e., there is no provision of an integration of the recited abstract idea into a practical application for Step 2B) or include an element or feature that is significantly more than the recited abstract idea (i.e., a technological inventive concept under Step 2B).  (See MPEP § 2106.05) 
Claim 9 simply further refines the abstract idea by requiring an additional transaction processing step regarding determining geo-location information associated with a user of the transaction and displaying the geo-location information, which is simply an additional refinement of obtaining additional data related to processing the transaction of the abstract idea, and does not add any element or feature that provides a technological solution to a technological problem or technologically improves any element used to carry out the abstract idea (i.e., there is no provision of an integration of the recited abstract idea into a practical application for Step 2B) or include an element or feature that is significantly more than the recited abstract idea (i.e., a technological inventive concept under Step 2B). (See MPEP § 2106.05) 
Claims 10 and 11 simply further refine the abstract idea by requiring additional transaction processing steps regarding receiving decoded transaction information, including itemized data, from a scan of encoded information on a receipt of the transaction and displaying the information, which is simply additional refinement of obtaining additional data, including transaction itemized data, related to the processing of the transaction of the abstract idea, and does not add any element or feature that provides a technological solution to a technological problem or technologically improves any element used to carry out the abstract idea (i.e., there is no provision of an integration of the recited abstract idea into a practical application for Step 2B) or include an element or feature that is significantly more than the recited abstract idea (i.e., a technological inventive concept under Step 2B). (See MPEP § 2106.05) 
Thus, the dependent claims do not add any additional element or subject matter that provides a technological improvement (i.e., an integration into a practical application) that results in the claims being directed to patent eligible subject matter. 
The additional elements in both the independent and dependent claims, which are listed below in the Step 2B analysis and recited respectively by the claims, are recited at a high level of generality and are being used to simply implement the recited abstract idea and/or to simply further refine the recited abstract idea.    
The claims, both independent and dependent, viewed individually and as a whole, including each combination of limitations and elements, are not directed to a technological improvement, and do not integrate the judicial exception (i.e., abstract idea) into a practical application since the claims do not recite: (i) an improvement to the functioning of a computer or computing device; (ii) an improvement to another technology or technical field (e.g., the field of computer coding technology is not being improved); (iii) an application of the abstract idea with, or by use of, a particular machine; (iv) a transformation or reduction of a particular article to a different state or thing (See, e.g., Diamond v. Diehr, 450 U.S. 175 (1981), where a physical change, and thus patentability, was imparted by the claimed process by use of a mathematical formula to control operation of a rubber mold device; Contrast, Parker v. Flook, 437 U.S. 584 (1978), where a physical change, and thus patentability, was not imparted by the claimed process that simply used a formula in the claims w/o bringing about anything more); and (v) other meaningful limitations beyond generally linking the use of the abstract idea to a particular technological environment (e.g., simply claiming the use of a computer and/or computer system to implement the abstract idea). (See e.g., MPEP §2106.05(a)-(c), (e)-(h)) Therefore, the claims are directed to an abstract idea.  
Under the 2019 PEG step 2B analysis, the additional elements are evaluated to determine whether they amount to something “significantly more” than the recited abstract idea. (i.e., an inventive concept).  Here, the recited additional elements, such as:  a “computer system,” a “processor,” a “mobile device,” a “mobile device system,” an “online transaction processor,” a “network interface,” and a “memory” storing executable instructions to accomplish various functions, do not amount to an inventive concept since, as stated above in the step 2A, Prong 2 analysis, the claims are simply using the additional elements as a tool to carry out the abstract idea (i.e., “apply it”) on a computer, a data or communication network, or another computing device, and/or via software programming. (See e.g., MPEP §2106.05(f))  The additional elements are specified at a high level of generality as simply facilitating and/or performing generic computer data receipt and processing/analysis steps, data storage and communication, and outputting/displaying steps such as those typically used in a general purpose computer, a computing system, and a computer network, where the additional elements are being used in the claims to simply implement the abstract idea and are not themselves being technologically improved. (See e.g., MPEP §2106.05 I.A.); (See also e.g., applicant’s Specification at least ¶¶ 010, 012, 016, 020, 023-028, 031-033, 036-038, 040-051, 055-056, and 064-070). 
As determined above in step 2, Prong 2, the independent claims utilize additional elements that simply carry out insignificant extra-solution activity recited in the independent claims that is beyond the abstract idea recited therein. (Here, displaying … an interface for a peer-to-peer payment process … ; updating the interface … based on the first account, wherein the … interface comprises an automatically loaded account identifier for the first account in the interface based on the first encoded data; and displaying within the interface … the first account identifier for the first account based on the first request.) (See e.g., MPEP §2106.05(g)).  These claimed features of the independent claims are simply carrying out extra-solution activity/functionality of displaying an interface to show various data and/or updated data, where the function of displaying data is a functionality that is well-known, routine or conventional for a computer, a computing system, a computing device, including associated displays and/or user interfaces, for collecting data, inputting data, displaying data and updated data, and receiving inputs and/or inputted data, etc.) (See e.g., the above-cited portions of applicant’s specification; See also, MPEP §2106.05(d)II.) 
As described above, the additional elements of each of the dependent claims merely refine and further limit the abstract idea of the independent claims and do not add any feature that is an “inventive concept” which cures the deficiencies of their respective parent claim under the 2019 PEG analysis.  None of the dependent claims considered individually, including their respective limitations, include an “inventive concept” of some additional element or combination of elements sufficient to ensure that the claims in practice amount to something “significantly more” than patent-ineligible subject matter to which the claims are directed. 

10.  Examiner’s Note:  Regarding claims 1-11and 21-29, the absence of a prior art rejection of these claims should not be construed as being indicative of the respective claimed subject matter being allowable over any relevant prior art.  A search and full consideration of relevant prior art will be conducted when these claims recite subject matter that is supported by the specification to a sufficient degree and/or are not indefinite in scope such that the full extent and clear scope of the claimed subject matter and claimed functionality is sufficiently understood to be properly searched (i.e., when the respective 35 USC §§112(a), (b) rejections are overcome). (See e.g., MPEP §2173.06 II) 

Response to Arguments
11.  Applicant’s arguments filed 7/14/22 have been fully considered. 
Applicant’s arguments (Amendment, Pgs. 9-12) concerning the prior rejection of the claims under 35 USC §101, including supposed deficiencies in the rejection, are not persuasive for the following reasons.  Under the prior and current 101 analysis under 2019 PEG, the amended claims recite and are directed to a patent ineligible abstract idea, without something significantly more, for the reasons given above after consideration of the claimed features and elements.  The abstract idea has been restated herein in line with the 2019 PEG guidance and the amended claims.  Applicant is directed to the above full Alice/Mayo analysis in the 101 rejection. 
Additionally, applicant made no specific arguments of any alleged error by the Office in the Step 2A, Prong 1 analysis of the previous Office action.  Therefore, no response thereto is required here by the Office. 
Regarding the Step 2A, Prong 2 analysis, applicant’s arguments (Amendment, Pgs. 10-11) are not persuasive.  For example, none of the paragraphs cited by applicant discuss how the actual recited limitations of the claims provide a technological improvement.  Paragraph 002, cited by applicant, discusses the inconvenience of entering various data and locating various data on an interface in a general way and does not describe any technological improvement being provided specifically by the claimed limitations of the claims. Applicant does not cite any specific portion of any other paragraph in the specification that may describe a feature that provides a technological improvement and that correlates to any specific claimed feature of the claims.  Applicant simply states that paragraphs 010-022 describe, in general, loading of data and identifiers of accounts within an interface based on scanning a code.  But, no specific reference is given to any paragraph vis-à-vis any claimed feature.  An element, feature or functionality that supposedly brings about a technological improvement (i.e., an integration into a practical application of the subject matter) must be specifically identified in the specification and claimed in order for the claims to arguably be directed to that technological improvement (i.e., an integration into a practical application). (See e.g., Berkheimer v HP Inc. (CAFC 2018-2-8), Slip opinion at 15-16) 
Applicant’s discussion of the Bascom case is unclear, since it does not equate the filter tool at a specific location of Bascom with any feature of the present claims. 
In contrast to the claims of USPTO Ex. 42, cited by applicant, the instant amended claims do not convert various formatted information into a standardized format, store the reformatted information of the standardized format, and allowing remote users to access the reformatted stored information of the standardized format, since such functions are not found in the instant claims. 
Regarding the Step 2B analysis, applicant’s arguments (Amendment, Pgs. 11-12) are not persuasive.  For example, whether data is inputted manually or automatically on a computing device or a display/interface of the computing device, the function is still that of entering/inputting data.  Entering/inputting data is indeed a function carried out by known computing devices and their associated displays/interfaces and is therefore not improving technology or providing any technological improvement to a computing device. (See e.g., MPEP § 2106.05(g) - displaying data sent to/inputted to a display of a computing device is a known function). 
Therefore, for these reasons and the reasons given above, the rejection of these claims under 35 USC §101 is maintained. 
Applicant’s arguments regarding the prior art rejections are moot in view of the new grounds of rejection under 35 USC §112(a), (b) necessitated by applicant’s claim amendments, as described in paragraph 10, above. 

Conclusion
Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR §1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph W. King whose telephone number is (571)270-5776.  The examiner can normally be reached Mon - Fri 8 AM - 4 PM EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Namrata Boveja, can be reached at (571) 272-8105.  The examiner’s fax phone number is (571) 270-6776, and the fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
Examiner interviews are available via telephone, or via video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview applicant may call the Examiner or use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions about accessing the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (USA or CANADA) or (571) 272-1000. 

/JOSEPH W. KING/Primary Examiner, Art Unit 3696